UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1875


EHONAM M. AGBATI, a/k/a Roger Agbati,

                    Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
Office of Charitable and Regulatory Programs,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00512-JAG)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ehonam M. Agbati, Appellant Pro Se. Ryan Spreague Hardy, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ehonam M. Agbati seeks to appeal the district court’s orders granting in part and

denying in part Appellee’s motion to dismiss Agbati’s initial complaint, denying Agbati’s

motion for reconsideration of that order, and granting Appellee’s partial motion to dismiss

Agbati’s amended complaint. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court adjudicated only four of

Agbati’s employment discrimination claims. Because Agbati’s failure to promote claim is

still proceeding before the district court, and the court did not certify its orders for

immediate appeal, we conclude that the orders Agbati seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeal for lack of jurisdiction. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                      DISMISSED




                                                 2